DETAILED ACTION
Disposition of Claims
Claims 1, 3, 5, 8-14, 21, 23-25, 31-35, and 47 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200291428A1, Published 09/17/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 24 and dependent claims 25 and 31-32 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  It is suggested the claims be amended to read upon “An isolated packaging cell…” in order to overcome this rejection.


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims 3, 5, 8-14, 21, 23-25, 31-35, and 47 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to an engineered Herpes Simplex Virus-I (HSV-1) vector comprising a modified HSV-1 genome comprising deletions in genes encoding Infected Cell Protein 4 (ICP4), Infected Cell Protein 0 (ICP0), and Virion Protein 16 (VP16).  However, in the HSV genome, ICP0 and ICP4 are duplicated within the repeat regions (internal repeat or IR and terminal repeat or TR) of the genome, so there are two copies of each of these genes within the genome.  From the wording of the claim, it is unclear if the deletion must occur in one or both of these open reading frames (ORFs).  Likewise, with claim 5, gamma-34.5 (also known as ICP34.5) is duplicated, and the LAT genes are encoded in the opposite direction of ICP0 and ICP34.5, so a deletion within either of these genes is likely to cause a deletion in the LAT ORF.  For the purpose of prior art, the claim interpretation will be presented herein, but the claims must be amended to clarify which ORF is intended to comprise the claimed mutation(s).  
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 1 is rejected on the grounds of being indefinite.  Claims 3, 5, 8-14, 21, 23-25, 31-35, and 47 are also rejected since they depend from claim 1, but do not remedy these deficiencies of claim 1.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations of gamma-34.5, LAT, ICP27, ICP22, and ICP47 and that the deletions render those proteins non-functional in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  As only deletions in ICP4, ICP0, and VP16 are mentioned in claim 1, one suggestion is to make this claim depend upon claim 5, which mentions all of these proteins.  Another suggestion is to delete the proteins not mentioned in claim 1 from the claim. 
As the metes and bounds of the claim are unclear, it is rejected on the grounds of being indefinite.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). In claim 23, applicant claims the engineered HSV-1 vector is a plasmid.  The term is indefinite because the specification does not clearly redefine the term.  The art considers viral vectors and plasmids to be separate entities.  A virus, or a viral vector, is the element containing either RNA or DNA the replicates in the cell and has an extracellular state. The plasmid is an extrachromosomal genetic element which is not essential for growth and has no extracellular form.  So while a plasmid may be a vector, and a virus may be a vector, a viral vector cannot and is not considered by the art to be a plasmid.
As the terminology used within the instant claim is inconsistent with its accepted meaning, the claim is rejected on the grounds of being indefinite.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to an engineered Herpes Simplex Virus-I (HSV-1) vector comprising a modified HSV-1 genome comprising deletions in at least one gene encoding Infected Cell Protein 4 (ICP4) and Infected Cell Protein 0 (ICP0), and comprising a deletion in the gene encoding Virion Protein 16 (VP16).  
Further limitations on the engineered HSV-1 vector of claim 1 are wherein the deletion in the gene encoding VP16 results in a truncation of VP16 protein at amino acid 422 (claim 3); wherein the modified HSV-1 genome further comprises deletions in one or more genes, wherein the one or more genes are at least one copy of the gene encoding gamma-34.5, at least one copy of the gene Latency-Associated Transcript (LAT), ICP6, ICP8, ICP27, ICP22, and ICP47 (claim 5); wherein the modified HSV-1 genome comprises the nucleotide sequence of SEQ ID NO: 1 (claim 8); wherein the deletions render one or more of at least one copy of ICP4, ICPO, gamma-34.5, LAT, VP16, ICP27, ICP22, and ICP47 non-functional (claim 9); wherein the modified HSV-1 genome is from HSV-1 strains F, 17, or KOS (claim 10); further comprising one or more genetic circuits (claim 11), wherein the genetic circuit is up to 150 kb in length (claim 12), wherein the genetic circuit encodes an output molecule (claim 13), wherein the output molecule is an HSV-1 protein, a therapeutic molecule, a diagnostic molecule, a functional molecule, or an inhibitor of innate immune response (claim 14), wherein the inhibitor of innate immune response is an RNA interference (RNAi) molecule that targets an innate immune response component (claim 21); wherein the engineered HSV-1 vector is a plasmid (claim 23); an isolated packaging cell comprising the engineered HSV-1 vector of claim 1 (claim 24), wherein the engineered HSV-1 vector is integrated into the genome of the packaging cell (claim 25), wherein the packaging cell produces at least 1 plaque forming units of HSV-1 viral particles (claim 31), wherein the packaging cell is a U2OS cell (claim 32); and an engineered HSV-1 viral particle comprising the engineered HSV-1 vector of claim 1 (claim 33).
Claim 34 is drawn to a method of treating a disease, the method comprising administering an effective amount of the engineered HSV-1 viral particle of claim 33 to a subject in need thereof, wherein the engineered HSV-1 vector comprises a genetic circuit encoding a therapeutic molecule.  
Claim 35 is drawn to a method of diagnosing a disease, the method comprising administering an effective amount of the engineered HSV-1 viral particle of claim 33 to a subject in need thereof, wherein the engineered HSV-1 vector comprises a genetic circuit encoding a diagnostic molecule.    
Claim 47 is drawn to a method of delivering a genetic circuit into a cell, comprising contacting the cell with the HSV-1 vector of claim 1, wherein the engineered HSV-1 vector comprises a genetic circuit.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9-14, 21, 23-25, 31, 33-34, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenberg et. al. (WO2017132552A1, Pub. 08/03/2017; hereafter “Greenberg”.)
The Prior Art
Greenberg teaches a recombinant oncolytic virus comprising one or more copies of one or more tumor- suppressive micro-RNA (miRNA) target sequences inserted into a locus of one or more viral genes required for viral replication (reference claim 1), wherein said oncolytic virus is a vector that can be used in methods for the treatment or prevention of cancer (entire document; see abstract; ¶[00130].)  Said oncolytic virus may be HSV (reference claim 2), such as HSV-1 derived from strain KOS (¶[0126]; instant claim 10).  Said HSV-1 may have one or more insertions in essential genes selected from ICP4, ICP0, and UL48 (which encodes the protein VP16)(reference claim 3; instant claims 1, 23, 33).  Additional deletions may be present in other essential genes, such as gamma-34.5, ICP22, and ICP47 (reference claim 3; instant claim 5).  Greenberg teaches that the virus can comprise a deletion of the internal repeat (joint) region that would result in the deletion of one copy of each of the diploid genes ICP0, gamma-34.5, LAT, and ICP4 along with deletion of the ICP47 gene (¶[0125]; instant claims 1, 5, 9).  The genes may be deleted through the insertion of a therapeutic molecule (¶[00130-00131]), namely one or more copies of one or more tumor-suppressive micro RNAs (miRNAs)(reference claim 1; instant claims 11-14).  As defined by the instant specification (¶[0118]), miRNA is a species of the genus of RNA interference (RNAi) molecules.  As Greenberg teaches these miRNA target innate immune response components such as Tissue Inhibitors of Metalloproteinases (TIMPs), which are important regulators of innate immunity, namely inflammation, and are known to modulate the innate inflammatory responses in cancer (¶[00130]; instant claim 21).  Greenberg teaches E. coli cells expressing the bacterial artificial chromosome (BAC) constructs and the use of said BAC system to manipulate the HSV genome (¶[0187-0192]; instant claims 24-25).  As Greenberg teaches the structural components of the “packaging cell” (i.e. any cell that comprises the engineered HSV-1 vector of claim 1), Greenberg inherently teaches a cell that would generate the functional limitation of at least 1 plaque forming units (PFU) as Greenberg teaches every structural limitation of the claimed cell as required in instant claim 31 (MPEP §2112.01.II.)  Greenberg teaches the HSV comprising the miRNAs may be used in methods to treat cancer, such as cervical (reference claim 27) or bladder (¶[0011]) cancer (¶[0190]; instant claims 34, 47). 
For at least these reasons, Greenberg teaches the limitations of claims 1, 5, 9-14, 21, 23-25, 31, 33-34, and 47, and anticipates the invention encompassed by said claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg as applied to claims 1, 5, 9-14, 21, 23-25, 31, 33-34, and 47 above, and further in view of Thompson et. al. (Thompson RL, et. al. PLoS Pathog. 2009 Mar;5(3):e1000352. Epub 2009 Mar 27.; hereafter “Thompson”.)
The Prior Art
The teachings of Greenberg have been set forth supra.  While Greenberg teaches the deletion of UL48 through the insertion of an miRNA into the ORF of the gene, Greenberg fails to teach deletion of the essential gene through attenuation of the ORF at amino acid 422.  However, attenuating the function of this transactivator protein by truncating it at aa 422 was known in the art, as taught by Thompson.
Thompson teaches the transactivation function of VP16, encoded from the UL48 ORF, is required to exit the HSV genome from latency (abstract.)  Thompson teaches the VP16 mutant virus 17VP16delta422, wherein eGFP was inserted at aa422 (Fig. 3) in a KOS strain virus, wherein this mutant is unable to replicate in the trigeminal ganglia (TG) and is unable to establish latency efficiently, with this virus being severely attenuated (p. 9, rt. col.)
One of skill in the art would know at least one way to render a HSV attenuated but still able to slowly replicate, especially in rapidly-dividing cells (such as the target cancerous or tumorigenic cells in methods of using HSV as a oncolytic agent) given the teachings of Thompson.  One of skill in the art would know that attenuation of VP16 at aa422 would result in a virus that would be severely attenuated in vivo, except in cancerous target cells.  Given the teachings of Greenberg, which teach the mutation of essential ORFs such as ICP0, ICP4, and UL48, one of skill in the art would know different mutations or insertions could be generated in certain HSV ORFs and generate an oncolytic virus that would selectively replicate in cancerous cells and therefore deliver the therapeutic product harbored by said oncolytic virus.  Further, as Thompson teaches the VP16 aa422 mutant could be generated through insertion of eGFP, this would allow for visualization of the sites of replication of the virus through fluorescence or other detectable markers.  Therefore, given the combined teachings of Greenberg and Thompson, one of skill in the art would find it obvious to arrive at the limitations of instant claims 3 and 35.  
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Greenberg in order to use specific, known mutations to the HSV, thereby attenuating the virus in a reliable, predictable manner.  One would have been motivated to do so, given the suggestion by Thompson that HSV could be attenuated through truncation of VP16 at aa422.  There would have been a reasonable expectation of success, given the knowledge that insertion of eGFP in this VP16 ORF severely attenuated replication of HSV and inhibited the ability to establish latency, as taught by Thompson, and also given the knowledge that insertion of the miRNA therapeutics into essential ORFs was desirable when engineering the oncolytic viruses for therapeutic methods, especially into UL48/VP16, as taught by Greenberg.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberg as applied to claims 1, 5, 9-14, 21, 23-25, 31, 33-34, and 47 above, and further in view of Yao et. al. (Yao F, et. al. J Virol. 1995 Oct;69(10):6249-58.; hereafter “Yao”.)
The Prior Art
The teachings of Greenberg have been set forth supra.  While Greenberg teaches the use of cells which comprise the HSV genome, Greenberg fails to teach the use of U20S cells as a packaging cell.  However, the use of U20S cells for HSV replication was well-known in the art, as evidenced by Yao.
Yao teaches that with ICP0 HSV mutants, the osteosarcoma cell line U20S can functionally substitute for the loss of ICP0 activity in ICP0-deleted HSV mutants (entire document; see abstract.)
Given the teachings of Greenberg, which teaches the generation of ICP0 HSV mutants, one of skill in the art would know that the U20S cell line could be used to functionally replicate and package virions from these HSV mutants, as taught by Yao.  Arriving at the limitations of instant claim 32 would be obvious to a skilled artisan.
It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Greenberg in order to utilize specific established cell lines to replicate the attenuated, oncolytic HSV mutants, thereby acting as complementing cell lines for the loss of ICP0 in these deficient mutants.  One would have been motivated to do so, given the suggestion by Yao that the osteosarcoma cell line U20S appeared to functionally replicate the ICP0 function of HSV and could be used to replicate ICP0-deleted HSV mutants efficiently.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648